 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMISI J. CALLOWAY,                                 No. 2:19-cv-01792 KJM CKD P
12                         Plaintiff,
13            v.                                          ORDER
14    D. NIEVES, et al.,
15                         Defendants.
16

17           Plaintiff, a state prisoner appearing pro se, brings this civil rights action pursuant to 42

18   U.S.C. § 1983. This matter was referred to a United States Magistrate Judge pursuant to 28

19   U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           Plaintiff requests leave to proceed in forma pauperis. As plaintiff has submitted a

21   declaration that makes the showing required by 28 U.S.C. § 1915(a), his request will be granted.

22   Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

23   1914(a), 1915(b)(1). By separate order, the court will direct the appropriate agency to collect the

24   initial partial filing fee from plaintiff’s trust account and forward it to the Clerk of the Court.

25   Thereafter, plaintiff will be obligated for monthly payments of twenty percent of the preceding

26   month’s income credited to plaintiff’s prison trust account. These payments will be forwarded by

27   the appropriate agency to the Clerk of the Court each time the amount in plaintiff’s account

28   exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. § 1915(b)(2).
                                                         1
 1          The court is required to screen complaints brought by prisoners seeking relief against a

 2   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 3   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 4   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

 5   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1) &

 6   (2). Plaintiff’s complaint (ECF No. 1) is before the court for screening.

 7          The court finds that this case may proceed against defendants Nieves and Luang for

 8   excessive force claims arising under the Eighth Amendment, and against defendants Rowland,

 9   Mims, Aungst, and Abu for deliberate indifference claims also arising under the Eighth

10   Amendment. (See ECF No. 1 at 2, listing Defendants 11-14.) With respect to the other

11   defendants identified in plaintiff’s complaint, the facts alleged fail to state actionable claims.

12   Plaintiff has two options: 1) he may proceed on the claims described above; or 2) make an

13   attempt to cure the deficiencies in his amended complaint with respect to the other defendants and

14   claims in an amended complaint.

15          If plaintiff decides to file an amended complaint, plaintiff should consider that in order to

16   state an actionable claim, plaintiff must demonstrate with specific allegations how the conditions

17   complained of have resulted in a deprivation of plaintiff’s constitutional rights. See Ellis v.

18   Cassidy, 625 F.2d 227 (9th Cir. 1980). To establish a claim for retaliation under the First

19   Amendment, a prisoner must show that a prison official took some adverse action against an

20   inmate because of that prisoner’s protected conduct, that the action chilled the inmate’s exercise
21   of his constitutional rights, and the action did not advance a legitimate correctional goal. Rhodes

22   v. Robinson, 408 F.3d 559, 567–68 (9th Cir. 2005).

23          Moreover, if a prison official’s allegedly retaliatory actions resulted in a disciplinary

24   conviction, the prisoner’s claim is likely barred by Heck v. Humphrey, 512 U.S. 477 (1994). In

25   Heck, the Supreme Court held that to recover damages for “harm caused by actions whose

26   unlawfulness would render a conviction or sentence invalid,” a § 1983 plaintiff must prove that
27   the conviction or sentence was reversed, expunged, or otherwise invalidated. Id. at 486–487.

28   The Heck bar preserves the rule that federal challenges, which, if successful, would necessarily
                                                         2
 1   imply the invalidity of incarceration or its duration, must be brought by way of petition for writ of

 2   habeas corpus, after exhausting appropriate avenues of relief. Muhammad v. Close, 540 U.S.

 3   749, 750–751 (2004). Accordingly, “a state prisoner’s [section] 1983 action is barred (absent

 4   prior invalidation)—no matter the relief sought (damages or equitable relief), no matter the target

 5   of the prisoner’s suit (state conduct leading to conviction or internal prison proceedings)—if

 6   success in that action would necessarily demonstrate the invalidity of confinement or its

 7   duration.” Wilkinson v. Dotson, 544 U.S. 74, 81–82 (2005). If a plaintiff prevails on his

 8   retaliation claim based on a defendant’s allegedly false statements, a judgment in his favor will

 9   necessarily imply the invalidity of his disciplinary conviction and any resulting credit loss. See

10   Edwards, 520 U.S. at 644, 647. Consequently, plaintiff's §1983 action cannot proceed unless and

11   until his disciplinary conviction is invalidated as required by Heck and Edwards.

12          In any amended complaint, plaintiff must allege in specific terms how each named

13   defendant is involved. There can be no liability under 42 U.S.C. § 1983 unless there is some

14   affirmative link or connection between a defendant’s actions and the claimed deprivation. Rizzo

15   v. Goode, 423 U.S. 362 (1976). Furthermore, vague and conclusory allegations of official

16   participation in civil rights violations are not sufficient. Ivey v. Board of Regents, 673 F.2d 266,

17   268 (9th Cir. 1982).

18          Finally, plaintiff is informed that if he elects to amend, the court cannot refer to a prior

19   pleading in order to make the amended complaint complete. Local Rule 220 requires that an

20   amended complaint be complete in itself without reference to any prior pleading. This is because,
21   as a general rule, an amended complaint supersedes the original complaint. See Loux v. Rhay,

22   375 F.2d 55, 57 (9th Cir. 1967). Once plaintiff files an amended complaint, the original

23   complaint no longer serves any function in the case. Therefore, in an amended complaint, each

24   claim and the involvement of each defendant must be sufficiently alleged.

25          In accordance with the above, IT IS HEREBY ORDERED that plaintiff is granted 21 days

26   within which to complete and return the attached form notifying the court whether he wants to
27   proceed on claims arising under the Eighth Amendment against defendants Nieves, Luang,

28   Rowland, Mims, Aungst, and Abu, or whether he wishes to file an amended complaint in an
                                                        3
 1   attempt to cure the deficiencies in his original complaint. If plaintiff does not return the form, this

 2   action will proceed on the claims described above.

 3   Dated: April 6, 2020
                                                       _____________________________________
 4
                                                       CAROLYN K. DELANEY
 5                                                     UNITED STATES MAGISTRATE JUDGE

 6

 7
     2/calloway1792.op
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        4
 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JAMISI J. CALLOWAY,                             No. 2:19-cv-01792 KJM CKD P
12                         Plaintiff,
13           v.                                       PLAINTIFF’S NOTICE OF
14    D. NIEVES, et al.,                              HOW TO PROCEED
15                         Defendants.
16

17   Check one:
18   _____ Plaintiff wants to proceed immediately on Eighth Amendment claims against defendants
19   Nieves, Luang, Rowland, Mims, Aungst, and Abu.
20   _____ Plaintiff wants time to file an amended complaint.
21

22   DATED:
23                                                        ________________________________
                                                          Plaintiff
24

25

26
27

28
                                                      5
